PER CURIAM.
The state acknowledges that the order declaring Stokes a sexual predator under section 775.21, Florida Statutes, should be stricken. Stokes, guilty of a second-degree felony, is a first offender. The sexual predator designation requires that the defendant be adjudicated of a capital, life, or first-degree felony, or have had prior conviction, none of which apply here.
Therefore, we vacate the sexual predator designation and remand without prejudice to the trial court’s considering, at the state’s request, whether Stokes qualifies as *695a sexual offender under section 943.0435, Florida Statutes.
We also strike, upon the state’s concession of error, $100 of additional costs that were imposed without a required finding of ability to pay.
STONE, WARNER and HAZOURI, JJ., concur.